RIPPLE, Circuit Judge,
with whom, CU-DAHY, Circuit Judge, joins, dissenting.
In Estin v. Estin, 334 U.S. 541, 68 S.Ct. 1213, 92 L.Ed. 1561 (1948), the Supreme Court of the United States, dealing with a delicate question of federalism under the full faith and credit clause, wrote: “[T]here are few areas of the law in black and white. The greys are dominant and even among them the shades are innumerable.” Id. at 545, 68 S.Ct. at 1216. This court’s approach to the federalism question posed by this case evidences a decidedly different approach. Not only does the court ignore the grey areas on the legal landscape, but it even refuses to draw a “black and white” line between federal and state authority. Instead, it opts, as a practical matter, for a single-colored portrait of absolute federal authority. Because such an approach is required neither by the Constitution nor by the congressional mandate of section 301,1 respectfully dissent.
A.
The court has no difficulty finding, in the dicta of its recent cases, support for its absolutist approach. See, e.g., Graf v. Elgin, J. & E. Ry. Co., 790 F.2d 1341, 1346 (7th Cir.1986).1 However, it can find no support for such trivialization of important state interests in the controlling precedent of the Supreme Court of the United States. And, as an intermediate appellate court in the federal system, it is that precedent and not our own predilections which must control.
As the majority acknowledges, the most recent — and most pertinent — precedent is Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 105 S.Ct. 1904, 85 L.Ed.2d 206 (1985). In that case, the plaintiff worker was covered by a collective bargaining agreement that contained a provision for disability benefits for non-occupational illnesses and injuries for all employees who were represented by the union. The plaintiff, after suffering a covered injury, had a dispute with Allis-Chalmers with respect to payment of claims. Despite the availability of a grievance arbitration procedure, the plaintiff brought a tort action against his employer in Wisconsin state court. He alleged bad faith handling of his insurance *1052claim. Id. at 206, 105 S.Ct. at 1908. The Wisconsin Supreme Court reasoned that the tort of bad faith, while arising out of a contractual relationship, was independent of that contract and thus not a section 301 suit.
The Supreme Court of the United States reversed. The Court began its analysis by noting that, ever since its decision in Textile Workers v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972 (1957), it has been established that “§ 301 expresses a federal policy that the substantive law to apply in § 301 cases ‘is federal law, which the courts must fashion from the policy of our national labor laws.’ ” 471 U.S. at 209, 105 S.Ct. at 1910 (quoting Lincoln Mills, 353 U.S. at 456, 77 S.Ct. at 918). Therefore, “in enacting § 301 Congress intended doctrines of federal labor law uniformly to prevail over inconsistent local rules.” Teamsters v. Lucas Flour Co., 369 U.S. 95, 104, 82 S.Ct. 571, 577, 7 L.Ed.2d 593 (1962). The Court in Allis-Chalmers further noted that:
[t]he interests in interpretive uniformity and predictability that require that labor-contract disputes be resolved by reference to federal law also require that the meaning given a contract phrase or term be subject to uniform federal interpretation. Thus, questions relating to what the parties to a labor agreement agreed, and what legal consequences were intended to flow from breaches of that agreement, must be resolved by reference to uniform federal law, whether such questions arise in the context of a suit for breach of contract or a suit alleging liability in tort.
471 U.S. at 211, 105 S.Ct. at 1911. Any other course, suggested the Justices, would create uncertainty as to the contractual rights of the parties and “disputes as to the nature of the agreement would proliferate.” Id. As noted by the Court:
Since nearly any alleged willful breach of contract can be restated as a tort claim for breach of a good-faith obligation under a contract, the arbitrator’s role in every case could be bypassed easily if § 301 is not understood to pre-empt such claims. Claims involving vacation or overtime pay, work assignment, unfair discharge — in short, the whole range of disputes traditionally resolved through arbitration — could be brought in the first instance in state court by a complaint in tort rather than in contract. A rule that permitted an individual to sidestep available grievance procedures would cause arbitration to lose most of its effectiveness ....
Id. at 219-20, 105 S.Ct. at 1915-16.
At the same time, however, the Court in Allis-Chalmers quite pointedly noted that “not every dispute concerning employment, or tangentially involving a provision of a collective-bargaining agreement, is preempted by § 301 or other provisions of the federal labor law.” Id. at 211, 105 S.Ct. at 1911. Indeed, noted the Court:
[cjlearly, § 301 does not grant the parties to a collective-bargaining agreement the ability to contract for what is illegal under state law. In extending the preemptive effect of § 301 beyond suits for breach of contract, it would be inconsistent with congressional intent under that section to pre-empt state rules that proscribe conduct, or establish rights and obligations, independent of a labor contract.
Id. at 212, 105 S.Ct. at 1912. The analysis must focus, said the court, on “whether evaluation of the tort claim is inextricably intertwined with consideration of the terms of the labor contract. If state tort law purports to define the meaning of the contract relationship, that law is pre-empt-ed.” Id. at 213, 105 S.Ct. at 1912 (emphasis supplied).
In Allis-Chalmers, the Supreme Court concluded that the Wisconsin court’s determination that the tort claim was independent of the contract claim meant only that the implied duty to act in good faith was different from the contractual duty to pay. However, noted the Supreme Court, both duties ultimately depend upon the terms of the contract. Both claims “are tightly bound with questions of contract interpretation that must be left to federal law.” Id. at 216, 105 S.Ct. at 1914. Since resolu*1053tion of the state-law claim is “substantially dependent upon analysis of the terms of an agreement made between the parties in a labor contract, that claim must either be treated as a § 301 claim, or dismissed as pre-empted by federal labor-contract law.” Id. at 220, 105 S.Ct. at 1916 (citation omitted).
The Supreme Court has recently reaffirmed that the holding of Allis-Chalmers has “precise limits.” In International Bhd. of Elec. Workers v. Hechler, — U.S. -, 107 S.Ct. 2161, 95 L.Ed.2d 791 (1987), Justice Blackmun, writing for the Court, noted:
The Court took care in Allis-Chalmers to define the precise limits of its holding. The rule there set forth is that, when a state-law claim is substantially dependent on analysis of a collective-bargaining agreement, a plaintiff may not evade the pre-emptive force of section 301 of the LMRA by casting the suit as a state-law claim. 471 U.S., at 220 [105 S.Ct., at 1915]. The Court emphasized, however: “In extending the pre-emptive effect of section 301 beyond suits for breach of contract, it would be inconsistent with congressional intent under that section to pre-empt state rules that proscribe conduct, or establish rights and obligations, independent of a labor contract.” Id., 471 U.S. at 212, 105 S.Ct. at 1912.
Id. — U.S. at-n. 3, 107 S.Ct. at 2166 n. 3; see also Caterpillar Inc. v. Williams, — U.S.-, 107 S.Ct. 2425, 96 L.Ed.2d 318 (1987).
B.
As noted above, this court — as an intermediate appellate tribunal in the federal system — has a limited role. It must apply the analysis of Allis-Chalmers to the cases before it. It must determine “whether evaluation of the tort claim is inextricably intertwined with consideration of the terms of the labor contract. If the state tort law purports to define the meaning of the contract relationship, that law is pre-empted.” 471 U.S. at 213, 105 S.Ct. at 1912.
When measured against this standard, cases involving retaliatory discharge for filing workers’ compensation claims are very different from the situation in Allis-Chalmers. The plaintiffs assert no right under the collective bargaining agreement. Rather, they assert that the employer cannot, in violation of state law, retaliate against them for applying for a workers’ compensation benefit provided by state law. This right is hardly “inextricably intertwined with consideration of the terms of the labor contract.” Id. Indeed, it is quite distinct from the rights established by the contract. It is grounded in state law; it does not depend on the rights established by contract; it does not require that reference even be made to the contract. By bringing these actions, the plaintiffs do not circumvent the congressional directive that “federal law govern the meaning given contract terms.” Id. at 218-19, 105 S.Ct. at 1914-15.
Today, the majority simply fails to realize that Allis-Chalmers requires a far more focused analysis than the one undertaken by the court. We are not asked in this case to determine whether all state law claims for wrongful discharge are within the preemptive ambit of § 301. In analyzing the preemptive effect of § 301, the general tort of wrongful discharge must be distinguished from the tort of retaliatory discharge for having sought the protection of a state’s workers’ compensation scheme. In the general wrongful discharge claim, the cause of action may well be premised on activity directly covered by the collective bargaining agreement. See, e.g., Bale v. General Tel. Co. of Cal., 795 F.2d 775, 780 (9th Cir.1986). However, in the present retaliatory discharge claim, the cause of action arises from the state’s important public policy interest — independent of the collective bargaining agreement — in preserving its workers’ compensation system.2 A state has a strong interest in *1054protecting its employees through its workers’ compensation scheme and can, if it chooses, protect those workers from retaliation for seeking assistance from this program. Indeed, it would be “inconsistent with congressional intent,” Allis-Chalmers, 471 U.S. at 212, 105 S.Ct. at 1912, to preempt state regulation of this sort which, while furthering an important state interest, is neither “inextricably intertwined with consideration of the terms of the labor contract,” id. at 213, 105 S.Ct. at 1912, nor “purports to define the meaning of the contract relationship.” Id. Indeed, “§ 301 does not grant the parties to a collective-bargaining agreement the ability to contract for what is illegal under state law.” Id. at 212, 105 S.Ct. at 1912. Nor can the possibility that, on a certain number of instances, the state court may have to determine whether the discharge was based on the filing of a workers’ compensation claim or upon other grounds justify wholesale preemption of state law. As Chief Judge Feinberg pointed out in Baldracchi v. Pratt & Whitney Aircraft Div., United Technologies Corp., 814 F.2d 102 (2d Cir.1987):
[The defendant employer] would have to satisfy the trier of fact in the state court only that it fired [the employee] for a reason unrelated to her filing a workers’ compensation claim. Though it would have to show that the reason was more than a pretext, it would not have to establish that the grounds for [the employee’s] termination amounted to “just cause” under the collective bargaining agreement.
Id. at 105. In order to prevail against the state claim, the defendant employer need only show that the discharge was for a reason unrelated to the filing of a workers’ compensation claim. The legitimacy or illegitimacy of that other reason is not within the cognizance of the court.
In short, the state law-based right asserted here is neither “founded directly on rights created by [a] collective-bargaining agreement[ ] ... [or] ... ‘substantially dependent on analysis of a collective-bargaining agreement.’ ” Caterpillar Inc., — U.S. at -, 107 S.Ct. at 2431 (quoting Electrical Workers v. Hechler, 481 U.S. -,-n. 3, 107 S.Ct. 2161, 2166 n. 3, 95 L.Ed.2d 791 (1987)).
C.
The court’s failure to undertake a focused inquiry, rigorously tailored to the mandate of Allis-Chalmers that preemption is to turn on whether the matter is “inextricably intertwined with consideration of the terms of the labor contract,” 471 U.S. at 213, 105 S.Ct. at 1912, will create many theoretical and practical difficulties if left undisturbed. As the majority quite frankly admits, its broad-brushed preemption analysis causes it to part company with most of the circuits which have addressed this question3 and with the supreme court of a state within the circuit.4
On a doctrinal level, the bench and bar of this circuit will indeed find it difficult to determine, in any principled fashion, what limitations, if any, now exist on the preemptive ambit of section 301. All we are told is that, no matter how distinct the state interest may be from the terms of the collective bargaining agreement, no matter how simple a matter it might be for a state court to determine whether the discharge was in retaliation for exercising independently-based state rights, the mere existence of a “just cause” provision in the labor contract — no matter how it has been *1055administered or interpreted — precludes state enforcement of important state governmental interests.
This decision will, of course, also create significant strains in the administration of justice within Illinois. The Supreme Court of Illinois had declared that it is the public policy of Illinois to permit its citizens— those covered by a collective bargaining contract as well as those who are not — to bring a suit for retaliatory discharge when they are fired because they have claimed the protection of a state right to workers’ compensation. Now, an intermediate federal appellate court, relying upon no explicit congressional mandate and no direct Supreme Court precedent (indeed some indication to the contrary),5 has chosen to frustrate that state choice.

Conclusion

Careful attention to federalism concerns — constitutionally or statutorily based — rarely permit uncomplicated legal distinctions. However, we have come to accept these “complications” as the price for the orderly diffusion of power. See Granberry v. Greer, — U.S. -, 107 S.Ct. 1671, 95 L.Ed.2d 119 (1987) (complications arising from federalism concerns in habeas cases). Today, the court has failed to accept that responsibility and opted for a “quick fix.” I respectfully dissent.

. In Graf, this court stated: “Where the worker is covered by a collective bargaining contract and therefore has a potential federal remedy, judicial or arbitrable, the cases hold that that remedy is exclusive; the worker has no state remedies.” Graf v. Elgin, J. & E. Ry. Co., 790 F.2d 1341, 1346 (7th Cir.1986).


. Indeed, a claim for retaliatory discharge for having sought the protection of a state’s workers’ compensation scheme is a prime example of the situation alluded to by the Supreme Court in Allis-Chalmers that not “every state-law suit asserting a right that relates in some way to a provision in a collective-bargaining agreement, or more generally to the parties to such an *1054agreement, necessarily is pre-empted by § 301.” Attis-Chalmers Corp. v. Lueck, 471 U.S. 202, 220, 105 S.Ct. 1904, 1916, 85 L.Ed.2d 206 (1985).


. Compare Baldracchi v. Pratt & Whitney Aircraft Div., United Technologies Corp., 814 F.2d 102 (2d Cir.1987) (no preemption), Herring v. Prince Macaroni of New Jersey, Inc., 799 F.2d 120, 124 n. 2 (3d Cir.1986) (no preemption) and Peabody Galion v. Dollar, 666 F.2d 1309, 1316— 19 (10th Cir.1981) (no preemption, pre-Allis-Chalmers) with Johnson v. Hussmann Corp., 805 F.2d 795, 797 (8th Cir.1986) (preemption). As noted by the majority, the Ninth Circuit has not addressed the precise question of whether a cause of action for retaliatory discharge for filing a workers’ compensation claim is preempted.


. See Gonzalez v. Prestress Eng'g Corp., 115 Ill.2d 1, 104 Ill.Dec. 751, 503 N.E.2d 308 (1986).


. As indicated by the Second Circuit in Baldrac-chi, 814 F.2d at 106, a finding of no preemption in this case is supported by the Supreme Court's disposition of Pan Am. World Airways v. Puchen, 472 U.S. 1001, 105 S.Ct. 2693, 86 L.Ed.2d 710 (1985). In Puchen v. Agsalud, 67 Hawaii 225, 677 P.2d 449 (1984), the Supreme Court of Hawaii held that the Railway Labor Act (RLA), 45 U.S.C. § 151 et seq., did not preempt a state statute prohibiting discharge in retaliation for filing a workers’ compensation claim. 677 P.2d at 454-56. The United States Supreme Court dismissed the appeal for want of a substantial federal question. As stated by the Second Circuit, "[i]f the Hawaii law were preempted by the RLA, the case would necessarily have presented the Court with a substantial federal question.” 814 F.2d at 106.